        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 1 of 51




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF COLUMBIA



Matthew Couch,

     Plaintiff,

v.
                                            Case No. 20-cv-02151-RJL
Verizon Communications, Inc.,
Michael Isikoff,
National Public Radio, Inc.,                Oral Argument Requested
Aaron Rich,
Deborah Sines,
Joe Capone,
and
Mark Mueller,

     Defendants.



OPPOSITION TO MOTIONS TO DISMISS UNDER RULE 12(b)(5) AND 12(b)(6)
     AND CONSENT TO MOTION TO TAKE JUDICIAL NOTICE OF
   DEFENDANTS VERIZON COMMUNICATIONS, INC., AND MICHAEL
                          ISIKOFF




                                  EDEN P. QUAINTON, ESQ. (DC Bar No. NY0318)
                                  DUNNINGTON, BARTHOLOW & MILLER LLP
                                  230 Park Avenue, 21st Floor
                                  New York, New York 10169
                                  Tel: (212) 682-8811
                                  Fax: (212) 661-7769
                                  E-mail: equainton@dunnington.com
                                  Attorneys for Plaintiff Matthew Couch
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 2 of 51




                                   TABLE OF CONTENTS

                                             Page
PRELIMINARY STATEMENT………………………………………………………………….1

STATEMENT OF FACTS………………………………………………………………………..3

STANDARD OF REVIEW……………………………………………………………………….6

ARGUMENT...……………………………………………………………………………………7

I.    DEFENDANTS WRONGLY ASSERT THAT SEVERAL OF THE IMPLICATIONS
OF ISIKOFF’S STATEMENTS ARE NOT REASONABLE AS A MATTER OF LAW……....7

II. THE ISIKOFF COMMENTS ARE NOT PROTECTED BY THE FAIR COMMENT
DOCTRINE……………………………………………………………………………………...14

III. THE DEFAMATORY STATEMENTS CONTAIN VERIFIABLE STATEMENTS OF
FACT………………………………………………………………………………………….....18

IV.     THE DEFAMATORY STATEMENTS ARE NOT PROTECTED HYPERBOLE….....20

V.   DEFENDANTS’ CLAIMS OF SUBSTANTIAL TRUTH ARE WRONG AND IN ANY
EVENT UNRIPE FOR ADJUDICATION AT THE MOTION TO DISMISS STAGE………...21

VI.   THE STATEMENTS DEFENDANTS CLAIM LACK DEFAMATORY MEANING
ARE IN FACT CENTRAL TO DEFENDANTS’ DEFAMATORY, EVIDENCE-FREE,
SMEARS………………………………………………………………………………………...24

VII. THE COURT SHOULD REJECT DEFENDANTS’ ACTUAL MALICE ARGUMENTS.
……………………………………………………………………………………………………26

        A. Plaintiff Adequately Alleges Actual Malice…………………………………………26

        B. Plaintiff’s Pleadings are Sufficient to Raise an Inference of Actual Malice………...27

        C. If There is Any Doubt as to Sufficiency of the Allegations of Actual Malice, Plaintiff
           Should be Entitled to Submit an Amended Pleading………………………………...34

VIII.   PLAINTIFF’S ADDITIONAL CLAIMS DO NOT FAIL………………………………37

        A. Intentional Infliction of Emotional Distress, False Light, Tortious Interference with
           Business Relations…………………………………………………………………...37

        B. Conspiracy, Aiding and Abetting, Negligent Supervision…………………………...38

               1. Conspiracy…………………………………………………………………...38
                                   ii
      Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 3 of 51




          2. Aiding and Abetting……………………………………………………….....40

          3. Negligent Supervision………………………………………………………..40

IX.  TO THE EXTENTTHERE IS A CORPORATE ENTITY OTHER THAN VERIZON
THAT IS RESPONSIBLE FOR THE CONDUCT OF DEFENDANT ISIKOFF, PLAINTIFF
SHOULD BE ENTITLED TO SUBMIT AN AMENDED PLEADING WITH THE PROPER
DEFENDANT RELATING BACK TO THE FILING OF THE COMPLAINT………………..41

X.   PLAINTIFF INCORPORATES BY REFERENCE HIS OPPOSITION TO THE 12(B)(5)
MOTION FILED BY DEFENDANT NPR……………………………………………………...42

XI.   PLAINTIFF HAS NO OBJECTION TO DEFENDANTS’ MATERIALS PROFFERED
FOR JUDICIAL NOTICE AND ASKS THE COURT TO CONSIDER THE SIMILAR
MATERIALS HE HAS SUBMITTED………………………………………………………….42

CONCLUSION…………………………………………………………………………………..43




                                    iii
            Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 4 of 51




                                            TABLE OF AUTHORITIES

                                                                                                                        Page(s)

                                                    FEDERAL CASES

Alford v. Wang, Inc.,
    11 F. Supp. 3d 584 (D.S.C. 2014) ...................................................................................... 19

Arpaio v. Zucker,
   414 F. Supp. 3d 84 (D.D.C. 2019) ..................................................................................... 23

Ashcroft v. Iqbal,
   556 U.S. 662 (2009)............................................................................................................6

Bayatfshar v. Aeronautical Radio, Inc.,
   934 F. Supp. 2d 138 (D.D.C. 2013) ............................................................................. 41, 42

Boley v. Atl. Monthly Grp.,
   950 F. Supp. 2d 249 (D.D.C. 2013) ................................................................................... 21

Browning v. Clinton,
   292 F.3d 235 (D.C. Cir. 2002) ........................................................................................... 21

Carroll v. Fremont Inv. & Loan,
   636 F. Supp. 2d 41 (D.D.C. 2009) ..................................................................................... 40

Chau v. Lewis,
   771 F.3d 118 (2d Cir. 2014) .............................................................................................. 14

Chin-Teh Hsu v. New Mighty U.S. Tr.,
   No. CV 10-1743 (JEB), 2020 WL 588322 (D.D.C. Feb. 6, 2020) ....................................... 34

Cianci v. New Times Pub. Co.,
   639 F.2d 54 (2d Cir. 1980) ................................................................................................ 16

Deppner v. Spectrum Health Care Res., Inc.,
   325 F. Supp. 3d 176 (D.D.C. 2018) ............................................................................... 1, 43

Deripaska v. Associated Press,
   282 F. Supp. 3d 133 (D.D.C. 2017) ................................................................................... 21

Eramo v. Rolling Stone, LLC,
   209 F. Supp. 3d 862 (W.D. Va. 2016)................................................................................ 19

Farah v. Esquire Magazine,
   736 F.3d 528 (D.C. Cir. 2013) ........................................................................................... 12


                                                                iv
             Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 5 of 51




Gilmore v. Jones,
   370 F. Supp. 3d 630 (W.D. Va. 2019), motion to certify appeal granted, No.
   3:18-CV-00017, 2019 WL 4417490 (W.D. Va. Sept. 16, 2019) .......................................... 18

Hettinga v. United States,
   677 F.3d 471 (D.C. Cir. 2012) .............................................................................................6

Kahl v. Bureau of Nat’l Affairs, Inc.,
   856 F.3d 106 (D.C. Cir. 2017) ....................................................................................... 7, 29

Lane v. Random House, Inc.,
   985 F. Supp. 141 (D.D.C. 1995) ........................................................................................ 14

Liberty Lobby, Inc. v. Rees,
   667 F. Supp. 1 (D.D.C. 1986), aff’d, 852 F.2d 595 (D.C. Cir. 1988) ................................... 19

Lohrenz v. Donnelly,
   350 F. ......................................................................................................................... 35, 36

Masson v. New Yorker Magazine, Inc.,
  501 U.S. 496 (1991).......................................................................................................... 14

Mattiaccio v. DHA Grp., Inc.,
   20 F. Supp. 3d 220 (D.D.C. 2014) ..................................................................................... 39

McFarlane v. Sheridan Square Press, Inc.,
  91 F.3d 1501 (D.C. Cir. 1996) ..................................................................................... 35, 36

Meredith v. United Air Lines,
   41 F.R.D. 34 (S.D.Cal.1966) ............................................................................................. 42

Milkovich v. Lorain Journal Co.,
   497 U.S. 1 (1990) ....................................................................................................... 19, 21

Moldea v. New York Times Co.,
   15 F.3d 1137 (D.C. Cir. 1994) (Moldea I)...............................................................16, 18, 21

Moldea v. New York Times Co.,
   22 F.3d 310 (D.C. Cir. 1994) (Moldea II) ......................................................................16,35

Newton v. National Broadcasting Co., Inc.,
   930 F.2d 662 (9th Cir. 1990) ..................................................................................35, 36, 37

Nunes v. WP Co. LLC,
   No. 20-CV-01403 (APM), 2020 WL 7668900 (D.D.C. Dec. 24, 2020) .................................7

Ollman v. Evans,
   750 F.2d 970 (D.C.Cir.1984) (en banc), cert. denied, 471 U.S. 1127 (1985) ....................... 34

                                                                    v
            Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 6 of 51




Oxbow Carbon & Minerals LLC v. Union Pac. R.R. Co.,
   81 F. Supp. 3d 1 (D.D.C. 2015) ......................................................................................... 12

Palin v. New York Times Co.,
    940 F.3d 804 (2d Cir. 2019) ................................................................................................7

Paulin v. George Washington Univ. Sch. of Med. & Health Scis.,
   878 F. Supp. 2d 241 (D.D.C. 2012) .....................................................................................8

Plummer v. Safeway, Inc.,
   934 F. Supp. 2d 191 (D.D.C. 2013) ............................................................................. 38, 40

Rosenblatt v. Baer,
   383 U.S. 75 (1966)............................................................................................................ 13

S. Air Transp., Inc. v. Am. Broad. Companies, Inc.,
    670 F. Supp. 38 (D.D.C. 1987), on reconsideration
    678 F. Supp. 8 (D.D.C. 1988), aff’d, 877 F.2d 1010 (D.C. Cir. 1989).................................. 12

Sec. & Exch. Comm’n v. RPM Int’l, Inc.,
   282 F. Supp. 3d 1 (D.D.C. 2017) ....................................................................................... 43

Sickle v. Torres Advanced Enter. Sols., LLC,
    884 F.3d 338 (D.C. Cir. 2018) .............................................................................................6

St. Amant v. Thomson,
    390 U.S. 727 (1968).......................................................................................................... 26

Stoppelman v. Owens,
   580 F.Supp. 944 (D.D.C.1983) .......................................................................................... 41

Taj Mahal Travel, Inc. v. Delta Airlines, Inc.,
    164 F.3d 186 (3d Cir. 1998) .............................................................................................. 14

Tavoulareas v. Piro,
   763 F.2d 1472 (D.C. Cir. 1985) .................................................................................. passim

Time, Inc. v. Pape,
   401 U.S. 279 (1971).......................................................................................................... 35

Trudeau v. FTC,
   456 F.3d 178 (D.C. Cir. 2006) .............................................................................................6

In re Vitamins Antitrust Litig.,
    No. MISC 99-197 (TFH), 2000 WL 1475705 (D.D.C. May 9, 2000), clarified
    on denial of reconsideration sub nom. In re Vitams Antitrust Litig., No. MISC.
    99-197 (TFH), 2000 WL 34230081 (D.D.C. July 28, 2000) ................................................ 22


                                                                vi
             Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 7 of 51




Weyrich v. New Republic, Inc.,
   235 F.3d 617 .................................................................................................................... 38

Zimmerman v. Al Jazeera Am., LLC,
   246 F. Supp. 3d 257 (D.D.C. 2017) ................................................................................... 26

                                                         STATE CASES

MacElree v. Philadelphia Newspapers, Inc.,
  544 Pa. 117 (1996)............................................................................................................ 19

                                                   FEDERAL STATUTES

18 U.S.C.A. § 1621 ..................................................................................................................2

                                                              RULES

Fed. R. Civ. P. 15(c) ......................................................................................................... 41, 42

Federal Rule of Evidence 902(5) ............................................................................................. 20

Rule 12(b)(5)...................................................................................................................... 1, 42

Rule 12(b)(6).............................................................................................................1, 6, 17, 22

Rules 12(b)(6) and 12(b)(5) .................................................................................................... 43

                                          CONSTITUTIONAL PROVISIONS

First Amendment .........................................................................................................12, 36, 37




                                                                  vii
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 8 of 51




                                PRELIMINARY STATEMENT

       Plaintiff Matthew Couch (“Plaintiff” or “Couch”) submits this memorandum of law in

opposition to the Motions to Dismiss under Rule 12(b)(6) (the “MTD) and Rule 12(b)(5)(the

“Second MTD”) of Defendants Verizon Communications, Inc. (“Verizon”) and Michael Isikoff

(“Isikoff”). Dkt 45 and Dkt. 46. Plaintiff also submits this memorandum to consent to

Defendants’ Motion requesting the Court to take judicial notice of portions of the

Conspiracyland Podcast and the portions of the Mueller Report. Dkt. 47. Plaintiff respectfully

requests that the Court also take judicial notice of certain materials annexed to the Declaration of

Eden P. Quainton, dated March 4, 2021 (the “Quainton Decl.”).1

       Defendants cast their hatchet job on Matthew Couch, in which they repeatedly accuse

him and people “of his ilk” of “polluting” the national dialogue, engaging in “sickening”

conduct, and deliberately “tormenting” “innocent” third parties as merely “occasional,

“constrained chastisement,” MTD at 23, and “minor provocations,” MTD at 42. A cursory

glance at the materials Defendants have filed with their request for judicial notice shows that

there is nothing “restrained” about Defendants’ full-throated attack on Plaintiff. Indeed it is

apparent that a prime goal of Conspiracyland was to destroy Plaintiff thoroughly and tarnish his

reputation irreparably, apparently on the well-known principle that it is okay to kick a dog when

he is down. As the court knows, plaintiff in the case of Rich v. Butowsky, 18-cv-0681 has moved

to withdraw his case with prejudice against Couch, 18-cv-0681. Dkt. 286. Meanwhile, Plaintiff

in this action has voluntarily dismissed his claims with prejudice against Aaron Rich and




1 In the interest of judicial economy, Plaintiff is not submitting a separate motion with respect to
these materials, as the Court has the power to consider judicially noticeable matter on a motion
to dismiss without additional motion practice. Deppner v. Spectrum Health Care Res., Inc., 325
F. Supp. 3d 176, 184 (D.D.C. 2018).
                                                    1
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 9 of 51




Deborah Sines. Dkt. 42. However, Defendants attempt to poison the well with the blatantly false

assertion that Plaintiff admitted he “lied” because he now believes certain information he was

previously given is false. MTD at 25. Stating that Plaintiff has admitted he lied is deliberately

inflammatory. A lie is a statement that the speaker knew to be false at the time it was made. See,

e.g., 18 U.S.C.A. § 1621 (perjury is the making of a statement not believing it to be true);

https://www.merriam-webster.com/dictionary/lie (defining a lie as an untrue statement made

with intent to deceive). Nothing in the language cited by Defendants supports their slur. But

Defendants willingness to use their motion to continue their attack on Plaintiff underscores that

their smears are not an isolated, minor inconvenience, but a deliberate, concerted attempt to

inflict the maximum damage possible on him. The “gist and sting” of Conspiracyland is that

Plaintiff is a cruel, “sickening,” lying bully “tormenting” innocent parties to advance dangerous,

“alt-right,” criminal, knowingly false conspiracy theories to enrich himself and advance an

extreme conservative agenda. This is not permissible “hyberbole” or protected “opinion,” but the

impermissible use of speech as a cudgel to destroy those who challenge the mainstream narrative

about Seth Rich. None of the doctrines invoked by Defendants – opinion, hyberbole, fair

comment, substantial truth, or gist and sting – justify their conduct.

       This is not just a case about an isolated, small-time ex-salesman from Arkansas who got

on the wrong side of some of the most powerful forces in the United States of America. Rather,

at stake here are the rights of the myriad independent voices – many of them women, , African-

Americans, people of color – who have been excluded from the halls of informational power and

have turned to the Internet as a liberating way to participate in civic dialogue and enrich our




                                                  2
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 10 of 51




national conversation.2 These smaller, often poorly funded voices, will occasionally make

mistakes or rely on information that turns out to be false. But if the cost of an error is the kind of

relentless attack reporters of the ilk of Michael Isikoff – employed by the most powerful

corporations in America – feel free to direct at independent voices, such speech will eventually

be driven from the public square altogether. Ultimately, only a handful of corporate-sponsored

voices will remain to repeat endlessly an “official” narrative from which dissent is forbidden.

Such was never the promise of America.

                                    STATEMENT OF FACTS

       This lawsuit has its origins in two separate events: the disclosure by WikiLeaks in June

2016 that it was in possession of compromising material relating to Hilary Clinton, in the run-up

to the 2016 presidential election, and the tragic killing of Seth Rich, a young DNC staffer in July

2016. Complaint filed on August 6, 2020, Dkt. 1 (the “Complaint”) ¶¶ 1, 23. Plaintiff Mathew

Couch took an interest in both issues, although he never suggested the two were linked.

Complaint ¶ 3. At the same time, the political establishment has worked tirelessly to promote a

now debunked narrative that the leaking of materials to WikiLeaks was part of a conspiracy




2 Among many other independent writers of this type, “entrepreneurial” journalists who rely on
funding by the public include Imari Scarbrough, https://imarijournal.com/,
https://www.patreon.com/imariscarbrough; Laurie Pennyhttps://pennyred.medium.com/
https://www.patreon.com/lauriepenny; Egberto Willies, https://politicsdoneright.com/,
https://www.patreon.com/politicsdonerightl Zav Shalev; https://narativ.org/,
https://www.patreon.com/narativ; Mel Buer, https://www.patreon.com/coldbrewedtool; Judd
Legum, https://popular.info/; Oliver Willis, http://oliverwillis.com/,
https://www.patreon.com/owillis; Asher Elbein, http://www.asherelbein.com/,
https://www.patreon.com/asherelbein; James Corbett; https://www.corbettreport.com/
https://www.patreon.com/corbettreport; Kevin Mahoney, https://ragingchickenpress.org/
https://www.patreon.com/rcpress; Shadowproof, https://shadowproof.com/,
https://www.patreon.com/shadowproof.

                                                  3
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 11 of 51




between Donald Trump and Vladimir Putin to steal the 2016 election. Complaint ¶ 2. This

conspiracy theory was fueled by a cartoonish collection of reports on Donald Trump and his

campaign known as the “Steele Dossier” or simply, the “Dossier.” Complaint ¶¶ 25, 26. The

Trump/Putin conspiracy theory was seeded in the US intelligence community and promoted by

members of the press, most notably, Defendant Michael Isikoff (“Isikoff”), the Chief

Investigative Reporter for Yahoo! News, a division within a group of companies controlled by

Defendant Verizon Communications, Inc. (“Verizon”). Complaint ¶¶ 7, 8, 26-28. The Dossier-

fueled, Isikoff-promoted conspiracy theory has been debunked by Special Counsel Robert

Mueller, who concluded, after a lengthy investigation memorialized in a March 2019 report

known as the “Mueller Report,” that there was no basis to charge anyone in the Trump

campaign, and least of all Donald Trump, with conspiring with Vladimir Putin or the Russian

government to influence the 2016 election. See Request for Judicial Notice, Dkt. 47 (the

“Request for Judicial Notice”), Ex. C at 180-181. The Mueller Report also asserts, without

providing any evidence, that Julian Assange had “falsely implied” Seth Rich as the source of the

compromising material provided to WikiLeaks even though the Mueller Report pointedly states

that it “cannot rule out” that the DNC materials were provided to WikiLeaks by “intermediaries.”

Request for Judicial Notice, Ex. C at 47-48. This of course means that neither the CIA, nor the

FBI, nor Mueller has actual proof that the “big file” allegedly transferred by Guccifer 2.0, the

improbable star of the Intelligence Community’s theory that Russian hackers had transferred

emails to WikiLeaks, was actually a file of any use to WikiLeaks or contained the compromising

material that was published by WikiLeaks. Request for Judicial Notice, Ex. C. 46; Complaint ¶

34. Because of the internal inconsistency in the Mueller Report, it became increasingly

imperative to plug the obvious “plot holes” by destroying anyone who challenged the orthodox

view that the Russian hacker groups “Cozy Bear” and “Fancy Bear” had arranged for the transfer
                                              4
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 12 of 51




of DNC files through Guccifer 2.0 to WikiLeaks. Complaint ¶ 39. Defendants’ six-part

Conspiracyland podcast is an integral part of this effort. Complaint ¶¶ 1, 41.

       Integral to Defendants’ strategy is to associate anyone who raises questions about the

official narrative with wild, insane-sounding conspiracy theories, most notably the theory that

Hilary Clinton ordered the assassination of Seth Rich as part of a scheme to prevent the

disclosure of damaging information about her. Complaint ¶ 108; Request for Judicial Assistance,

Ex. B, 15:18-19 (“let’s not forget this all began with a Russian disinformation plant”). This

“first” Hilary Clinton assassination conspiracy theory, allegedly used by Russians to sow

division in the lead-up to the 2016 election, is one that Isikoff comes back to again and again, in

Episode 1, Quainton Decl. Ex. A 25:6-25, Quainton Decl. Ex. B. 16:11-24, 17:1-15; Request

for Judicial Notice, Ex. B, 15:18-19.

       Plaintiff Matt Couch is of course well-known for his investigations into the Seth Rich

murder and for certain controversial statements, now retracted, about the source of the

compromising material relating to Hilary Clinton and the DNC leaked to WikiLeaks. Complaint

¶ 3; Request for Judicial Notice, Ex. D. In connection with the retraction of the statements, the

plaintiff in the matter of Rich v. Butowsky, 18-cv-0861 has moved for dismissal with prejudice of

his action and Couch has dismissed his claims against Aaron Rich and Deborah Sines with

prejudice. Dkt. 41. The goal of the Conspiracyland podcast remains intact: the thorough

destruction of Couch’s reputation and the attempt to link him to the Russian disinformation

behind the conspiracy theory that Hilary Clinton had plotted to assassinate Seth Rich. Episode 6

of the Conspiracyland podcast and the Episode 6 bonus episode attempt to achieve this goal by

making, endorsing or promoting a series of false claims about Couch, namely that Couch is an

“Internet bully,” Complaint ¶136(o), an “Internet troll,” Complaint ¶1, a “conspiracy

entrepreneur,” Complaint ¶¶42, 43, an Internet “crankster,” Complaint ¶ 126, a “Ozark
                                                5
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 13 of 51




mountain” dweller, Complaint ¶43, a member of the “alt-right,” Complaint ¶114, who operates

with a “confederate,” Complaint ¶ 74, the promoter of a theory that Hilary Clinton was secretly

conspiring with Seth Rich’s acquaintances, with obvious implication that this was part of the

secret Clinton assassination plot, Complaint ¶106, and a person responsible for “doxing” an

innocent third party and his family, Complaint ¶ 114, attempting to burglarize innocent victims,

id., and spreading images linking Seth Rich witnesses with a notorious serial murderer Jeffrey

Dahmer, id., all because of a “sickening,” Complaint ¶ 127, viciousness. Complaint ¶ 114.

Complaint Request for Judicial Notice, Ex. B. These statements are all false and defamatory.

                                     STANDARD OF REVIEW

        A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a complaint. Sickle

v. Torres Advanced Enter. Sols., LLC, 884 F.3d 338, 344 (D.C. Cir. 2018). “To survive a motion

to dismiss, a complaint must contain sufficient factual matter . . . to state a claim to relief that is

plausible on its face.” Id. at 344–45 (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)). A claim is plausible on its face “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678. When evaluating a motion under Rule 12(b)(6), the court must

“accept the plaintiff's factual allegations as true,” Sickle, 884 F.3d at 345, and “construe the

complaint in favor of the plaintiff, who must be granted the benefit of all inferences that can be

derived from the facts alleged,” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012)

(internal quotation marks omitted). In determining whether a complaint fails to state a claim

under Rule 12(b)(6), a court may consider the facts alleged in the complaint, documents either

attached to or incorporated in the complaint, and matters of which the court may take judicial

notice. See Trudeau v. FTC, 456 F.3d 178, 183 (D.C. Cir. 2006). With respect to documents

outside the pleadings, “[a] district court may consider documents attached to a motion to dismiss,
                                                  6
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 14 of 51




without converting the motion into a motion for summary judgment, if those documents’

authenticity is not disputed, they were referenced in the complaint, and they are ‘integral’ to one

or more of the plaintiff's claims.” Nunes v. WP Co. LLC, No. 20-CV-01403 (APM), 2020 WL

7668900, at *3 (D.D.C. Dec. 24, 2020). It is true that the Supreme Court has directed district

courts to adjudicate defamation claims “expeditiously,” as Defendants argue, citing Kahl v.

Bureau of Nat’l Affairs, Inc., 856 F.3d 106, 109 (D.C. Cir. 2017). MTD at 6. But Kahl is a

summary judgment case and District Courts should be wary of an overly zealous application of

the Supreme Court’s language. See Palin v. New York Times Co., 940 F.3d 804, 813 (2d Cir.

2019)(reversing district court that had relied on the same principles proffered by Defendant).

                                     LEGAL ARGUMENT

1.     Defendants Wrongly Assert that Several of the Implications of Isikoff’s Statements
       are Not Reasonable as a Matter of Law.

       Defendants begin their legal analysis with a false statement. Defendants assert that

nowhere in the Conspiracyland podcast do the words “alt-right” or “Internet bully” occur. MTD

at 9. This is simply false. The terms appear several times, such opening episode where “alt-right”

websites are portrayed as amplifying the Internet “cranksters” and “trolls”, Quainton Decl., Ex.

A, 5:2-6, and in Episode 6 at approximately the 25:55 mark, where Matt Couch is explicitly

connected with the “alt-right.” The transcript Defendants have provided replaces “alt-right” with

“outright” exactly at the moment Matt Couch is identified as a perpetrator of the attacks on Mark

Mueller. Request for Judicial Intervention, Ex. A, 23:3, 23:7.3 Defendants reliance on false



3 The audio of the episode makes clear Mark Mueller is speaking of “alt-right” individuals and
then immediately references Matt Couch, with no push-back whatsoever from Isikoff.
Defendants’ error highlights the inappropriateness of resolving this case on a motion to dismiss,
when even the words used on the podcast are disputed.

                                                 7
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 15 of 51




statements as a defense to a claim of defamation is ironic, to say the least.4 More importantly,

Defendants use of false statements in a motion to dismiss points up a fundamental flaw in their

entire approach. On a motion to dismiss, all properly pleaded facts must be taken as true. Paulin

v. George Washington Univ. Sch. of Med. & Health Scis., 878 F. Supp. 2d 241, 247 (D.D.C.

2012)(facts plead must be taken as true at pleading stage)(emphasis in original). But the

documents Defendants themselves offer in support of their motion only highlight factual disputes

that would make summary judgment difficult, while ducking the real issue: whether established

members of the press such as Defendant Isikoff are free to falsely broadcast, without evidence,

that their target is a member of the “alt-right” or an “Internet bully.”

        Rather than addressing this issue, Defendants make a series of easily dismissed

arguments. Defendants first assert that Isikoff’s false statements about Plaintiff’s claims relating

to Aaron Rich rest on unreasonable implication. This is wrong. First, much of the MTD is

focused on statements relating to Aaron Rich and Deborah Sines, which are now moot. Second,

Defendants’ claim that Plaintiff is “making up out of whole cloth” Isikoff’s implication that

Plaintiff was spreading the conspiracy theory that Hilary Clinton had caused Seth Rich to be

murdered. MTD at 10. Defendants admit that if Isikoff had falsely implied that Plaintiff was

spreading a conspiracy theory relating to Hilary Clinton’s involvement in murdering Seth Rich

such an implication would be defamatory. The only question at this point in the litigation is

whether the claimed implication is reasonable or whether the court can conclude, as a matter of

law, that such an implication cannot reasonably follow from Isikoff’s statements. MTD at 8. On

this question, there can be no doubt that Plaintiff’s defamation claim must stand.



4
 The term “bully” also appears several times, including in Quainton Decl., Ex. A, 7:12-13
(referencing the “Internet bullies” of whom Matt Couch was alleged to be the prime
representative, who harassed and targeted Seth Rich’s friends and neighbors, see infra at 13-14).
                                                8
           Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 16 of 51




          Defendants have submitted to the Court a copy of the complaint in the matter of Aaron

Rich v. Edward Butowsky, et al, 18-cv-0681 (the “Rich Complaint”). Request for Judicial

Notice, Ex. E. The Rich Complaint makes no secret of the Plaintiff’s desire in that case to link

Matthew Couch with the most ludicrous conspiracy theories surrounding the death of Seth Rich:

              Seth was murdered on Washington, D.C. (“D.C.”) on
              July 10, 2016. Politically-motivated conspiracy theories about Seth’s
              murder began to swirl shortly after the murder. Because Seth had worked
              at the DNC, the theories held, his murder could not have been random—
              instead, the conspiracy theorized that Seth had decided to be a
              whistleblower and the DNC itself, perhaps even the Democratic Nominee
              for President, Hillary Clinton, had ordered Seth’s murder as retaliation.
Rich Complaint ¶ 2.

          Isikoff himself has publicly stated his view of the central importance of the theory that

Hilary Clinton ordered the assassination of Seth Rich and its origins in Russian disinformation,

as he made clear in his interview on National Public Radio on July 11, 2019. Complaint, 109-

110. Isikoff promotes this conspiracy theory throughout Conspiracyland. See supra at 5;

Complaint ¶108, Request for Judicial Notice, Ex. A, 33:20-25, Ex. B, 15:18-25. And Isikoff

explicitly links Matt Couch to the promotions of a conspiracy involving Hilary Clinton and the

last person known to have seen Seth Rich alive, Joe Capone. The Complaint cites Isikoff’s use of

Joe Capone to serve Isikoff’s purpose of connecting Matt Couch and a Hilary Clinton conspiracy

theory.

                 Isikoff (speaking about a visit to the White House several days before the
                 Seth Rich murder Capone does not deny making): So your name shows up
                 on the [White House] visitors logs and someone saw it. Who saw it and
                 what did they do with it?:
                         Capone: There’s one guy, I’m totally blanking on his name . . . .
                 Matt Couch.
                         Isikoff: Yup, we know him.
                         Capone: He assumes a bunch of things . . .
                 Isikoff: What was Matt Couch saying was the significance of the fact that
                 you had been to the White House on July 6?
                         Capone: That there were secret meetings going on.
                         Isikoff: Secret meetings with who?
                                                    9
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 17 of 51




                     Capone: Hilary. . . You know . . .
                     Isikoff: That you were conspiring with Hilary Clinton or?
             Capone: Must have been right?
                     Isikoff: Or aides to Hilary Clinton?
             Capone: Yeah. . .I’ve never met Hilary. . I’ve never seen any of these
             people.
       Complaint ¶¶ 105-06 (emphasis added).

       Here, Isikoff is explicitly asserting that Matt Couch stated publicly that Joe Capone

conducted secret meetings with Hilary Clinton and conspired with the Democratic candidate for

the presidency. Isikoff’s assertions are false and defamatory on their own terms, as Plaintiff

never made any such statements. But the implication here is not that Joe Capone and Hilary

Clinton were secretly conspiring to watch I Love Lucy re-runs. In the context of Conspiracyland,

and its entire premise that Russian intelligence services promoted the theory that Hilary Clinton

conspired to order the assassination of Seth Rich, the listener has no doubt that the secret

conspiracy Couch is allegedly accusing Hilary Clinton of participating in is the conspiracy to

murder Seth Rich—Isikoff’s pièce maitresse for an illustration of the dangers of “conspiracy

entrepreneurs” such as Matt Couch. 5



5 A leading website that hosts the Conspiracyland podcast has no difficulty summarizing
Isikoff’s themes as follows:
Episode 1: “The last days of Seth Rich”
Rich’s friends and family remember the idealistic political staffer and the last few days of
his life. The shooting of Rich at 4:19 on Sunday morning, July 10, 2016, was viewed by
Washington, D.C., police as the result of a botched . . . And yet, three days after his
death, the first fake story appeared: a wild claim on an obscure website that the former
DNC staffer was gunned down by a squad of assassins dispatched by Hillary Clinton.
https://podcasts.apple.com/us/podcast/episode-1-the-last-days-of-seth-
rich/id1471037693?i=1000444030784
Episode 2: “The Russia connection”
Julian Assange fans the conspiracy flames, implying Rich could have been a source of
the DNC leaked emails. Russia’s propaganda outlets and its notorious troll farm pump
out the story, and “alt-right” websites latch onto it. Deborah Sines, the prosecutor in
charge of the case, digs into where the conspiracy claims are coming from and makes a

                                                 10
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 18 of 51




        When Isikoff states that “Capone found himself a target of suspicion by the conspiracy

theorists,” he is clearly implying, based on his explicit references to Math Couch, that Plaintiff

was “targeting” Joe Capone on “suspicion” of participating in a “conspiracy” with Hilary

Clinton. Isikoff cleverly weaves his defamation of Matt Couch by falsely linking him to wild

conspiracy theories that “poison” discourse with claims of “secret meetings with Hilary Clinton”

that are themselves explicitly related to “assassinations,” as Isikoff makes clear at the end of

Episode 6:

               DEBORAH SINES: Add assassination language, Russia, add all those
               buzzwords. . .
               THE NARRATOR (Isikoff):· The wild conspiracy theories
               have·complicated the job of police and prosecutors.·The stories have
               penetrated to the streets, poisoning the well of potential witnesses.
Request for Judicial Notice, Ex. A, 32:16-23.

       The listener to the Isikofff podcast has no doubt that the central villain of the culminating

Episode 6 of Conspiracyland is Matt Couch. In making Matt Couch the mouthpiece for a Hilary-

Clinton conspiracy theory, he is making Matt Couch the divisive American symbol of the virus

spread by Russian intelligence services.

       Without a trace of irony, Isikoff, the master conspiracy theorist who weaves tales about

his enemies that have no basis in fact, concludes Conspiracyland with an attack on his perceived

enemies that applies perfectly to Yahoo! News, the prime exemplar of “this brave new world . . .




startling discovery: The original website report about Rich’s being assassinated by a
Clinton hit squad was planted by the Russian SVR, the country’s version of the CIA,
infecting social media with an operation that a former top CIA official calls a “100
percent continuation of active measures” — the term used to describe Soviet
disinformation operations during the Cold War.
https://podcasts.apple.com/us/podcast/episode-1-the-last-days-of-seth-
rich/id1471037693?i=1000444030784


                                                 11
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 19 of 51




where we're in today, where all sorts of wild, crazy and defamatory things get said about people

all the time with no accountability.” Request for Judicial Notice, Ex. B, 14:20-24.

       For purposes of the MTD, there is no basis to conclude, at the pleading stage, that the

defamatory implications of Isikoff’s statements are unreasonable as a matter of law. See S. Air

Transp., Inc. v. Am. Broad. Companies, Inc., 670 F. Supp. 38, 44 (D.D.C. 1987), on

reconsideration, 678 F. Supp. 8 (D.D.C. 1988), aff'd, 877 F.2d 1010 (D.C. Cir. 1989)(even at

summary judgment phase, the ”Court is unwilling to hold, as a matter of law, that such an

inference is unreasonable or could not lead to a finding of defamatory meaning”); cf. Oxbow

Carbon & Minerals LLC v. Union Pac. R.R. Co., 81 F. Supp. 3d 1, 15 (D.D.C. 2015) (Court

cannot determine, as a matter of law, that interpretation of is unreasonable as a matter of law). 6

       Defendants fare no better with their claims about statements relating to Mark Mueller.

MTD at 11. First, Defendants assert that the Podcast does not reasonably imply that Plaintiff: “is

the one who published information about Mark Mueller’s siblings and neighbors.” MTD at 11.

This is nonsense. The only person who is named in connection with the publication of the

allegedly stolen personal information relating to Mr. Mueller and his family is Matt Couch.

Complaint. ¶ 116. Likewise, the only person who is named in connection with the vile

superimposing of Jeffrey Dahmer’s head on Mr. Mueller’s body is Matt Couch. Id. Finally, the

only person who is named in connection with the attempt to gain access illegally to Mr.

Mueller’s effects is Matt Couch. Id.




6 As the DC Circuit has stated: “the First Amendment demands that the court assess . . . disputed
statements in their proper context. Context is critical because it is in part the settings of the
speech in question that makes their ... nature apparent, and which helps determine the way in
which the intended audience will receive them.” Farah v. Esquire Magazine, 736 F.3d 528, 535
(D.C. Cir. 2013)(internal citations and quotations omitted).

                                                 12
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 20 of 51




       It is false to claim, as Defendants tendentiously do, that Mr. Couch is only being accused

of harming Mr. Mueller emotionally and not of committing the specific reprehensible acts

identified above. Compare MTD at 11. The Complaint is very clear – and Isikoff leaves no doubt

in the listener’s mind – that it is people “like Matt Couch” who have committed the despicable

acts targeted at Mueller and that have forced Mr. Mueller to take action to protect himself.

Complaint ¶¶ 116-17; Request for Judicial Notice, Ex. A, 23:4-7. The phrase “like Matt Couch”

does not mean that there is a generic group of trolls who have harmed him, but rather, that out of

that general group of trolls, there is one person, Matt Couch, who sticks out as particularly

responsible for the reprehensible actions of which he complains. 7 Even if a defamatory charge

were implicit, the Plaintiff could “show by extrinsic proofs that the statement referred to him.”

Rosenblatt v. Baer, 383 U.S. 75, 81 (1966). There is no basis to exclude the very possibility that

Mueller was spreading, Isikoff was endorsing, and Verizon (or a subsidiary) was promoting the

view that Matt Couch was one of the people responsible for the vicious attacks on an innocent

person—as Defendants are asking this Court to do.

       It cannot possibly be said that no reasonable jury would connect Matt Couch with the

statements that are flat lies as applied to him—which Isikoff knew or should have known—when

the only person mentioned as being responsible for the “doxing” of Mr. Mueller, or the

dissemination of vicious pictures linking him to Jeffrey Dahmer, or the attempts to gain access to

his affairs illegally is Matt Couch.




7See, e.g., infra at 29 (as applied to Isikoff) and 33 and Note 12 for the everyday use of “like” to
mean “such as.”

                                                 13
           Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 21 of 51




          From a narrative perspective, it helps Isikoff to have a villain on whom he can pin

responsibility for behavior he genuinely finds outrageous. And there is no doubt that Isikoff is

endorsing the Mueller’s attribution of liability to Mr. Couch. Isikoff claims to have reviewed

thousands of emails relating to Seth Rich;8 he is the chief investigative reporter for Yahoo! News;

he is publishing a podcast on the abuse of the Internet by individuals promoting claims for which

they have no evidence and he himself has no evidence whatsoever connecting Matt Couch to any

of these allegations. Isikoff does not ask Mueller for any evidence; does not ask him how he

knows Couch is responsible; does not ask to review any tweets or Facebook posts; does not

qualify or distance himself in any way from Mueller’s statements; does not caution that these are

unverified allegations, that they have not been corroborated, that he has seen no evidence

backing them up; he simply nods his head in approval and allows the claims to be broadcast,

unfiltered, unqualified, on a show that is meant to be about the truth, leaving the reasonable

listener with the unshakable impression that the claims made about Matt Couch are true. This is

textbook defamation. See Masson v. New Yorker Magazine, Inc., 501 U.S. 496, 510-511 (1991);

Chau v. Lewis, 771 F.3d 118, 131 (2d Cir. 2014). False attributions of criminality, such as those

alleged here, are also actionable. Taj Mahal Travel, Inc. v. Delta Airlines, Inc., 164 F.3d 186,

189 (3d Cir. 1998).

2.        The Isikoff Comments are Not Protected by the Fair Comment Doctrine.

          Defendants correctly state the black letter law on fair comment. Under Lane v. Random

House, Inc., 985 F. Supp. 141, 150 (D.D.C. 1995), “the common law privilege of fair comment

applies where the reader is aware of the factual foundation for a comment and can therefore

judge independently whether the comment is reasonable.” By Isikoff’s own account of the



8   See infra at 33.
                                                  14
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 22 of 51




presence of “disinformation” on social media networks, it is difficult for listeners and readers to

have an independent awareness of the factual foundation of a reporter’s comments. When Isikoff

accuses Matt Couch of alleging that Joe Capone and Hilary Clinton are engaging in a conspiracy,

the listener is completely at Isikoff’s mercy to assess the truth or falsity of this attack. Similarly,

when Isikoff publishes as true facts the allegations that people such as Matt Couch are

responsible for the disgusting and illegal abuse of Mark Mueller, the reader cannot possibly have

any independent knowledge of the truth of these accusations and cannot possibly think Isikoff is

simply offering an “opinion.” In the present case, nothing in the Conspiracyland podcast

suggests or even hints at the notion that Isikoff is simply presenting “interpretations” from which

the “reader is free to draw his or her own conclusions.” On the contrary, the allegations that Matt

Couch claimed Joe Capone and Hilary conspiracy were engaged in a conspiracy – against the

backdrop of Isikoff’s insistence that the vilest and most damaging conspiracy theory relating to

Seth Rich was that Hilary Clinton ordered Seth’s assassination – or that people such as Mach

Couch were committing horrible acts of doxing private citizens, portraying them as mass

murderers and seeking to obtain information from them illegally, are all unmistakably presented

as facts. Isikoff is not commenting – let alone fairly – on Matt Couch’s purported statements and

conduct: he is presenting these statements and conduct as facts seen from Isikoff’s authoritative

position as “chief investigative reporter” at Yahoo! News. Defendants’ reliance on Moldea I is

curious, as the DC Circuit held that the NY Times’ conduct in that case, very similar to that of

Verizon/Isikoff here, was the “archetypical” example of defamatory speech. As the DC Circuit

Court of Appeals held:

        The review attacks Moldea's competence as a practitioner of his chosen profession, a
        matter archetypically addressed by the law of defamation. We hold that some of the
        challenged characterizations of interference are sufficiently factual that a jury could
        meaningfully determine their truth or falsity. Further, while some of the review's
        characterizations are irrefutably true and thus not actionable, the accuracy of other
                                                  15
           Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 23 of 51




       statements in the review is sufficiently open to dispute that we cannot hold as a matter of
       law that no reasonable juror could find them to be false.
Moldea v. New York Times Co., 15 F.3d 1137, 1140 (D.C. Cir.) )(Moldea I), modified, 22 F.3d
310 (D.C. Cir. 1994)(Moldea II)
       With respect to statements such as that Mr. Couch is an “Internet bully,” “conspiracy

entrepreneur, “Internet crankster” or “Internet troll,” these descriptions of Mr. Couch can also

not be viewed as “fair comment.” First, “fair comment” only applies if the disclosed facts to

which the comments apply are true. Cianci v. New Times Pub. Co., 639 F.2d 54, 66 (2d Cir.

1980). There are no disclosed facts that are consistent with Couch being a “bully.” As noted,

allegations that Couch had any connection to the “bullying” treatment of Mark Mueller are a flat

lie and cannot form the basis an “Internet bully” charge. Similarly, there is no factual basis for

the claim that Couch actually asserted there was a conspiracy between Joe Capone and Hilary

Clinton — those are Isikoff’s words, not those even of his interviewee. As to Couch’s response

to demands that he stop investigating the Seth Rich WikiLeaks allegations, receiving a demand

letter and then being subject to suit cannot be viewed as “bullying.” With respect to the

characterization of Couch as a “conspiracy entrepreneur,” the underlying “factual” claim appears

to be that Couch is attempting to profit off the dissemination of conspiracy theories. For “fair

comment” to apply, Defendants would have to prove that Couch disseminated “conspiracies” for

profit. There are no facts to support this charge. Couch is an entrepreneur and self-funds his

investigations. Defendants concede that this is a legitimate and even worthy approach to

investigating murders. Complaint ¶ 90. That Couch is raising funds to promote “conspiracy

theories,” particularly in light of the manner in which Isikoff uses Seth Rich “conspiracy

theories” to encompass wild claims involving Hilary Clinton, cannot be determined at the

pleading stage and is, on its face, highly defamatory for an individual who relies on public

funding.


                                                 16
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 24 of 51




       Smearing Couch as an “Internet crankster” also has no factual basis. The factual claim

underlying this smear would that Couch engages in behavior similar to that of a person who

sends a “crank letter” (defined as an “irrational, fanatical, or hostile”)9 or a “crank call” (defined

as something done anonymously “as a joke or prank” that is usually “wacky” and “makes little

sense.” 10 Couch has admitted that the statements he made about Aaron Rich were based on false

information given to him largely by a single source. Request for Judicial Notice, Ex. D. There is

nothing even remotely resembling a factual claim that Couch was joking or fanatical or

irrational. To the extent Defendants believe the underlying statements about Aaron Rich were

“fanatical or irrational” as a factual matter, they would need to establish the truth of this belief

with evidence, not simply with conclusory statements in Rule 12(b)(6) motion. Finally, Isikoff

attempts to hide behind “fair comment” in smearing Couch as an “Internet troll.” The relevant

entry in Wikipedia states:

         In Internet slang a troll is a person who starts flame wars or intentionally upsets people on
         the Internet. This is typically done by posting inflammatory and digressive, extraneous,
         or off-topic messages in an online community (such as a newsgroup, forum, chat room,
         or blog), with the intent of provoking readers into displaying emotional responses and
         normalizing tangential discussion. This is typically for the troll's amusement, or to
         achieve a specific result such as disrupting a rival's online activities or manipulating a
         political process.
https://en.wikipedia.org/wiki/Internet_troll.

There is no factual underpinning for slurring Couch in this manner. That Couch has admitted he

made incorrect statements about Aaron Rich based on false information provided to him cannot

“fairly” serve as an excuse for him to be smeared as a “troll” engaged in “flaming” or offensive,




9 https://www.dictionary.com/browse/crank-
letter#:~:text=An%20irrational%2C%20fanatical%2C%20or%20hostile%20letter%20or%20tele
phone,employs%20crank%20in%20the%20sense%20of%20%E2%80%9Cirrational%20person.
%E2%80%9D)
10 https://idioms.thefreedictionary.com/crank+call

                                                17
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 25 of 51




profane, insulting behavior. Under Moldea I, fair comments are not actionable “[b]ecause the

reader understands that such supported opinions represent the writer’s interpretation of the facts

presented, and because the reader is free to draw his or her own conclusions based upon those

facts”). Moldea I 15 F.3d at 1144. MTD at 11-12. Where no facts are presented, there can be no

“fair comment.”

3.     The Defamatory Statements Contain Verifiable Statements of Fact.

       As a general proposition, Defendants position that none of their statements contain

verifiable statements of fact is nonsense. Isikoff’s baseless accusation that Matt Couch had

alleged Joe Capone and Hilary Clinton were engaged in a conspiracy contains the clearly

verifiable facts of whether Matt Couch made any such statement and whether any such

conspiracy in fact existed. Likewise, it is easily verifiable to determine whether Matt Couch ever

“doxxed” Mark Mueller or any members of his family, ever distributed photographs or images

linking Mark Mueller and Jeffrey Dahmer, or ever sought to or did actual rent or gain access to

Mueller’s basement apartment. In addition, the words “bully,” “troll,” “crankster” have a

sufficient factual core that they can be factually verified by asking whether Couch ever used

force or the threat of force to obtain evidence for his investigations, whether he ever sought

information as a joke or anonymous, whether he ever sought to start “flame wars” or make

deliberately inflammatory comments. Falsely labeling Couch as “alt-right” or a man with

“confederates” also has a factual core that can be verified. While correctly using a descriptive

term to describe a person’s political ideology cannot be defamatory, courts have held that falsely

labelling a person a member of the “deep state” is defamatory. Gilmore v. Jones, 370 F. Supp. 3d

630, 674 (W.D. Va. 2019), motion to certify appeal granted, No. 3:18-CV-00017, 2019 WL

4417490 (W.D. Va. Sept. 16, 2019). Pure expressions of opinion generally are not “subject to


                                                 18
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 26 of 51




objective verification.” Eramo v. Rolling Stone, LLC, 209 F. Supp. 3d 862, 876 (W.D. Va. 2016).

If “a reasonable factfinder could conclude that the statements ... imply an assertion [of fact],” the

statements are not protected. Milkovich v. Lorain Journal Co., 497 U.S. 1, 21 (1990).

       This Court has held that the use of certain loaded terms such as “Nazi” and “anit-semite”

can give rise to liability in defamation. See Liberty Lobby, Inc. v. Rees, 667 F. Supp. 1, 5–6

(D.D.C. 1986), aff'd, 852 F.2d 595 (D.C. Cir. 1988). The dictionary definition of “alt-right” is “a

right-wing, primarily online political movement or grouping based in the U.S. whose members

reject mainstream conservative politics and espouse extremist beliefs and policies typically

centered on ideas of white nationalism.” See https://www.merriam-webster.com/dictionary/alt-

right. Merriam-Webster further gives examples of members of the “alt-right” who “make it a

badge of honor to be called ‘racist, ‘homophobic,’ and ‘sexist’” and quotes commentators who

define the “al-right” as a sprawling coalition of reactionary conservatives who have lobbied to

make the United States more "traditional," more "populist" and more “white.”

       The common denominator in the “alt-right” label is not the presence of conservative or

even extreme right-wing views, but of racism and in particular white nationalism or white

supremacy. There is a factual core to the attack on Couch as a member of the alt-right, namely

whether he has ever espoused racist, white supremacist or white nationalist ideas. Couch has

tweeted hundreds of thousands of times and Defendants should know that it is objectively false

to label him a member of the racist, white-supremacist alt-right. In today’s culture, a false

accusation of racism is one of the most devastating charges imaginable that can permanently

destroy a person’s future. See Alford v. Wang, Inc., 11 F. Supp. 3d 584, 596 (D.S.C.

2014)(sustaining defamation claim against defendant who labelled plaintiff a racist); MacElree

v. Philadelphia Newspapers, Inc., 544 Pa. 117, 127 (1996)(a charge of racism “clearly” could

“harm the reputation of another as to lower him in the estimation of the community.”) Here, the
                                               19
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 27 of 51




alt-right label has taken on connotations of being dangerous and threatening to democracy. See

https://www.fbi.gov/news/testimony/confronting-white-supremacy.11 Moreover, in claiming that

Couch has a “confederate” who assist him in his endeavors, Isikoff is plainly attempting to link

Plaintiff, a Southerner, with outlaw opponents of the U.S. government engaged in illegal activity.

       Defendants ludicrously misconstrue Plaintiff’s argument and would have the court

believe that Couch is complaining of being depicted as a “grey uniformed” soldier. MTD at 23.

This is absurd. Isikoff is obviously using the loaded term such as “confederate” to fit in with the

alt-right, white nationalist, picture he is attempting to paint of Couch, as though Couch were the

type of person who marched at Charlottesville with a Confederate flag. There is, of course, zero

evidence that Couch was present at Charlottesville or has ever paraded with a confederate flag.

To Defendants, however, this is irrelevant. The goal is to create a Southern villain, an Internet

monster, facts be damned.

4.     The Defamatory Statements are Not Protected Hyperbole.

       As a threshold matter, it is evident that the statements and conduct relating to Capone and

Mueller are not “hyperbole.” Isikoff really wants the reader to believe that Couch was accusing

Capone and Hilary Clinton of conspiring together for nefarious purposes. Isikoff really wants his

listener to believe that Matt Couch is one of the people responsible for specific acts targeting

Mark Mueller. The “general tenor” of the Conspiracyland podcast leaves no doubt that Isikoff

did not intend to use terms such as “Internet bully,” “Internet troll,” “Internet crankster”

“conspiracy entrepreneur” in a hyperbolic or figurative manner that are designed to “negate” the

core picture of Couch as a vicious harassing purveyor of false conspiracy theories being peddled




11The Court can take judicial notice of this publication as an official publication of the United
States. See Federal Rule of Evidence 902(5).
                                                 20
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 28 of 51




for profit. See Milkovich v. Lorain Journal Co., 497 U.S. 1, 21, 110 S. Ct. 2695, 2707, 111 L. Ed.

2d 1 (1990); Moldea I, 15 F.3d at 1144 (“general tenor” of article did not suggest that it was

intended to be hyperbolic or figurative). There is nothing to suggest that Isikoff intends his

attacks as merely “extravagant exaggerations,” such as “mile-high ice cream cones.” See

https://www.merriam-webster.com/dictionary/hyperbole. To find derogatory and demeaning

attacks to be protected “hyperbole” courts in the D.C. District look for verbal “cues” or other

indicia that the speaker or author is using the language at issue in a “loose,” “imaginative” way.

See Deripaska v. Associated Press, 282 F. Supp. 3d 133, 147 (D.D.C. 2017)(highlighting that the

word “basically” signals to the reader that the specific charge being made is intended to be

“loose” or “hyperbolic”); Boley v. Atl. Monthly Grp., 950 F. Supp. 2d 249, 260 (D.D.C.

2013)(labelling plaintiff as “evil” not actionable because good and evil are loose terms that

cannot be objectively verified); Browning v. Clinton, 292 F.3d 235, 248 (D.C. Cir. 2002)(generic

adjectives with no specific content such as “scurrilous,” “garbage,” “salacious” not actionable);

Moldea II, 22 F.3d at 313 n. 2 (underscoring the “importance of context” in identifying

hyperbole).

5.     Defendants’ Claims of Substantial Truth are Wrong and in Any Event Unripe for
       Adjudication at the Motion to Dismiss Stage .

       Defendants argue that their smears and slurs are protected because several are

“substantially true.” MTD at 24-27. Defendants begin this portion of their Motion with the

correct, but irrelevant, statement that Plaintiff has the burden of proving falsity. MTD at 24. This

observation would be germane at the summary judgment phase, but has nothing to do with the

issues before the Court on a motion to dismiss. Indeed, Defendants unwittingly highlight a

crucial issue that cuts against them: the moving party in making a motion to dismiss bears a

heavy burden in attempting to convince a judge to close the courthouse doors to a plaintiff.

                                                 21
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 29 of 51




In re Vitamins Antitrust Litig., No. MISC 99-197 (TFH), 2000 WL 1475705, at *8 (D.D.C. May

9, 2000), clarified on denial of reconsideration sub nom. In re Vitams Antitrust Litig., No. MISC.

99-197 (TFH), 2000 WL 34230081 (D.D.C. July 28, 2000)(“Rule 12(b)(6) imposes a substantial

burden of proof upon the moving party. . .and a court may not dismiss a complaint unless the

movant demonstrates beyond doubt that the plaintiff can prove no set of facts in support of [his]

claim which would entitle [him] to relief”(internal quotations and citations omitted)).

       Beyond their irrelevant opening invocation of a summary judgment issue, Defendants’

substantial truth arguments are further irrelevant because, as Plaintiff has stated, he is not

pressing his claims for statements concerning Aaron Rich. 12 With respect to the two remaining

issues raised by Defendants, “substantial truth” does not apply. First, Defendants claim that it is

substantially true to smear Couch as a “conspiracy entrepreneur” because Plaintiff has admitted

he raises money to finance his investigative and journalistic work. MTD at 27. This standard

would make every journalist everywhere in the world a “conspiracy entrepreneur” because all

journalists need money to finance their work. Defendants appear to believe that because Couch

made a fundraising request after he was threatened with a lawsuit by Aaron Rich,that means he is

seeking to raise funds to finance his “conspiracies.” Id. The defamatory core of the charge is not

that Couch is an “entrepreneur” but that he is raising money to fund investigation or promotion

of “conspiracies.” Isikoff’s own use of Couch’s words undermines his claims. Isikoff quotes

Couch as asking for contributions to his GoFundMe account and then asks, in horror, “So he is

fundraising off the letter?” The letter in question is a threatening “cease and desist” letter.

“Fundraising off this letter” – even crediting that disparaging characterization – does not



12
  Plaintiff is not conceding that the statements made about him were not defamatory. However,
he has decided not to pursue these claims and to focus on the other uncontestable lies about him
that Defendants have promoted.
                                                 22
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 30 of 51




substantially support the charge that he is “peddling” “conspiracies” for profit, but rather that he

is seeking funds to protect himself from potential litigation, which targets of cease and desist

letter without funds to pay for their own lawyers frequently do.

       Beyond this issue, however, the question of whether it is “substantially true” that Couch

promotes “conspiracy theories” is a fact question that is not appropriate for resolution on a

motion to dismiss. It would be highly damaging to Couch’s professional reputation and totally

wrong for the Court to conclude as a matter of law that the nature of the matters that Couch

investigates or discusses on the pages of the DC Patriot are “conspiracy” theories without the

introduction of any evidence to this effect. Where a court has found “substantial truth” as a

matter of law, there have been actual incontestable facts that, as a matter of public record, cannot

be disputed. For example, in Arpaio v. Zucker, 414 F. Supp. 3d 84, 90 (D.D.C. 2019), the court

found that CNN’s reference to former sheriff Joseph Arpaio as an “ex-felon” was “substantially

true” because Mr. Arpaio had been held in contempt and criminally convicted, even though the

actual punishment was a misdemeanor, not a felony. Here, without evidence and analysis the

Court cannot conclude as a matter of law that Couch is “peddling” “conspiracy theories.” Even

with respect to Couch’s retraction and apology relating to Aaron Rich, Couch has admitted that

he made incorrect statements because he was given false information. Such an admission,

without more, does not transform Couch’s views into “conspiracy theories,” particularly where

the complaint making that very allegation has now been withdrawn with prejudice as to Couch

and America First Media. Rich v. Butowsky, 18-cv-0681, Dkt. 286. For the Court to make a

determination as a matter of law as to Couch’s other publications and investigations – without

any evidentiary hearing – would stretch the “substantial truth” doctrine well beyond its intended

function illustrated by the Arpaio case above.


                                                 23
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 31 of 51




       Defendants’ claim that it is “substantially true” that Plaintiff operates with at least one

“confederate,” MTD at 27, is patently false. First, the term has obviously loaded connotations,

namely that Couch is the type of alt-right, white nationalist Southerner who could be seen

carrying a confederate flag at Charlottesville-type protests. In the popular imagination, and in the

mainstream press, whenever an event is meant to be signaled as particularly horrific, accounts of

the incident are invariably accompanied by protesters waving Confederate flags. There is nothing

remotely, let alone “substantially,” true about lumping Couch in with the Confederate flag

waving white nationalists excoriated by the press and being pursued by the FBI. Even leaving

aside these connotations – which are the reason Isikoff chose the word in the first place – the

word itself is not “substantially true” as a matter of law as applied to Couch. No evidence has

been submitted by Defendants that Couch has ever been convicted or even accused of a crime.

To the extent, by Defendants’ own admission, “confederate” means “accomplice” the word

denotes an ally in illegal activity, for which, again, there is no evidence whatsoever, and

certainly no basis for a finding of substantial truth as a matter of law. The word “confederate”

simply has no “neutral” uses: it is always used to signify that the “confederate” is engaged in

illegal or subversive or wrongful activity. Defendants may be able to present evidence to support

such a negative view of Couch, but it simply cannot be said, as a matter of law, that such a

characterization is “substantially true.”

6.     The Statements Defendants Claim Lack Defamatory Meaning are In Fact Central to
       Defendants’ Defamatory, Evidence -Free Smears.

       Defendants claim that there is nothing defamatory about a false claim that Couch asserted

Joe Capone had a meeting with Hilary Clinton. MTD at 29. This is a dubious enough assertion,

but of course is not the actual smear made by Isikoff. Isikoff very clearly claims Matt Couch

stated Joe Capone met Hilary Clinton in secret meetings to engage in a conspiracy with her.

                                                 24
           Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 32 of 51




Complaint ¶ 106. Even unadorned, in the context of Isikoff’s claims that Couch is a conspiracy

theorist, indeed a “conspiracy entrepreneur,” having an alleged “conspiracy theorist” make wild

claims about Hilary Clinton engaging in a “conspiracy” – something Isikoff has made up out of

thin air – tarnishes Couch’s reputation based on pure fabrication. But as discussed above, the

purpose of claiming that Couch is accusing Hilary Clinton of engaging in secret meetings to

carry out a conspiracy is to link Couch to the true Seth Rich conspiracy theory – that Hillary

Clinton plotted to assassinate Seth Rich – a conspiracy theory Isikoff promotes as being Russian

disinformation that fueled the entire Seth Rich story, making Couch an avatar for dangerous

Russian enemies of the country exploiting a death for the vilest anti-democratic ends.

          As applied to Couch, this is all complete and utter nonsense. Worse, it is incredibly

damaging to his reputation, his work prospects, the standing in the community, his status as an

upstanding citizen — indeed, it is hard to imagine a worse smear to level at an independent

investigator and reporter, particularly when Isikoff knows because he admits he has reviewed

thousands of Seth Rich-related emails13 – the charge is totally and completely false. There is an

Alice in Wonderland quality to Defendants’ flight of fancy in claiming that Isikoff’s deliberate

smear and damaging falsehood cannot have a defamatory meaning.

          As to tarring Couch with the “confederate” brush, Defendants simply ignore both the

plain meaning and the connotations of the word, that in context and as applied, clearly imply that

Couch, at a minimum, is engaged in shady, wrongful activities, and at worst that he can be

assimilated to the Charlottesville or January 6 extremists whose actions caused the loss of

innocent life. The Court should not conclude, as a matter of law, that Defendants’ use of loaded




13   See infra at 33.
                                                   25
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 33 of 51




language incapable of any “neutral” non-disparaging meaning is not defamatory as a matter of

law.

7.     The Court Should Reject Defendants’ Actual Malice Arguments.

       1. Plaintiff Adequately Alleges Actual Malice.

       A public figure plaintiff may prevail on a defamation claim only if he offers proof that

the statement was made with actual malice—that is, with “knowledge that [the statement] was

false or with reckless disregard of whether it was false or not.” Zimmerman v. Al Jazeera Am.,

LLC, 246 F. Supp. 3d 257, 280–81 (D.D.C. 2017)) (citing Sullivan, 376 U.S. at 280). A

defendant acts with reckless disregard if “the defendant in fact entertained serious doubts as to

the truth of his publication[,]” or acted “with a high degree of awareness of probable falsity.” St.

Amant v. Thomson, 390 U.S. 727, 731 (1968)(internal quotation marks omitted). Here, the

pleadings expressly allege that Isikoff acted with actual malice in making false allegations about

Couch’s statements relating to Joe Capone and Hilary Clinton:

      This entire exchange is based on a total fabrication. Both Isikoff and Capone know that
      Couch never stated or even suggested that Capone was conspiring with Hilary Clinton or
      aides to Hilary Clinton. Isikoff uses leading questions to elicit the
      answer he wants, knowing these answers to be false, knowing they will harm Couch,
      and knowing they are defamatory (emphasis in Complaint).
Complaint ¶ 107.

       Similarly, in promoting Mueller’s accusations against Matt Couch, the Complaint clearly

alleges that Isikoff acted with actual malice.

      The only problem, which both Defendant [Isikoff] and Mueller know, is that, as applied
      to Matt Couch, all these statements are complete and total lies. Couch never
      superimposed Mr. Mueller’s photo on Jeffrey Dahmer’s or Dexter’s picture; Couch never
      doxed Mr. Mueller’s family and neighbors; Couch never sought to rent out a room in Mr.
      Mueller’s basement in an attempt to steal documents; Couch is not an “Internet troll” and
      is not “alt-right.” Each and everyone of these statements applied to Couch, the only
      person named in connection with them, is a lie, which both Isikoff or Mueller know or
      should know.
Complaint ¶ 117 (emphasis in last line added).

                                                 26
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 34 of 51




As the Complaint puts in, in expressly and falsely stating that Matt Couch had made claims

about Joe Capone and Hilary Clinton conspiring together – with the implication, barely sotto

voce, that the “secret meetings” and conspiring with Hilary Clinton were part of the assassination

of Seth Rich:

      Isikoff then departs completely from reality and credits the wildest claims about Couch
      without any independent verification, presenting absurd and vicious claims about
      Plaintiff as though they were facts.
Complaint ¶ 103.

In the specific count of the Complaint alleging damage for all the defamatory statements made

by Isikoff, Couch underscores that:

      In publishing the statements, Defendants acted with knowledge of the falsity of their
      statements, or with reckless disregard for the truth of their statements.
Complaint ¶ 137.

       It is true that Isikoff has not left a tidy note for the files admitting that he had no basis to

make or endorse the defamatory statement relating to Plaintiff. But the Complaint viewed as a

whole states sufficient facts from which a plausible inference of actual malice can be made.

       2. Plaintiff’s Pleadings are Sufficient to Raise an Inference of Actual Malice

       The Complaint alleges that the defamatory statements about Couch were made as part of

a six-part series devoted to the murder of Seth Rich. Complaint ¶ 1. The six-part series was

prepared under the aegis of Michael Isikoff, the “Chief Investigative Journalist” for Yahoo!

News. Complaint ¶ 8. Right off the bat, it is a fair inference that the Chief Investigative Journalist

for an entire news division of one of the most prominent online sources of information, who

prepared and put together a multi-part investigative series of podcasts, would have done some

diligence to assess whether the statements he was making, the words he was putting in the

mouths of others, or the smears he was endorsing had any basis in fact. In zeroing in on Matt

Couch and making Couch the central villain of Episode 6, he knew, at a minimum, that he had
                                              27
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 35 of 51




no evidence to back up the outrageous claim that Matt Couch accused Joe Capone and Hilary

Clinton of conspiring together in secret meetings or that Matt Couch had anything to do with the

doxing of Mark Mueller and his family, the attempts to gain access to Mueller’s property

impermissibly, or the superimposition of Jeffrey Dahmer’s face on Mueller’s body. He knew this

because no such evidence exists, as the simplest research on any statement or tweet or post Matt

Couch ever made about Joe Capone or Mark Mueller would reveal.

       Isikoff knows that Matt Couch has never made any alt-right or white nationalist posts,

has never been seen with a confederate flag, or in the presence of anyone who uses the

confederate flag as a rallying symbols. Isikoff offers no evidence whatsoever, in Episode 6 or

elsewhere, to support his attacks. Rather, he wants the listener to make the leap from his view

that Matt Couch has been wrong about Seth Rich and has admitted his statements relating to

Aaron Rich were based on false information to the belief in the veracity of defamatory claims

that do not flow at all from the truth or falsity of the Rich brothers’ involvement in leaking DNC

emails to WikiLeaks. To claim that a reporter lacks “actual malice” because something might

exist of which he is unaware and for which he has no evidence sets Sullivan on its head. As

Judge McKinnon stated in an opinion in which then Judge Scalia concurred:

      Media advocates, like those who have filed an amicus brief in support of rehearing,
      should take a hard look at the evidence in this case before attempting to come to the
      defense of the Post's so-called “investigative reporting” as it appears in this transcript. It
      is not normal “investigative reporting.”
Tavoulareas v. Piro, 763 F.2d 1472, 1473 (D.C. Cir. 1985)

Replace “the Post” with Yahoo! News and Judge McKinnon’s comments encapsulate a reasoned

critique of Isikoff’s abnormal “investigative reporting” designed to destroy reputations rather

than present the truth.

       The Complaint alleges that Isikoff is one of the most prominent conspiracy theorists in

the country to promote the baseless claim that Donald Trump and Vladimir Putin conspired to
                                                28
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 36 of 51




steal the 2016 election, relying on the now thoroughly debunked “Steele dossier.” Complaint ¶¶

2, 27. Indeed, Complaint details Isikoff’s voluminous writings promoting a thoroughly

discredited conspiracy theory. Complaint ¶¶ 28-30. According to the Complaint, Isikoff has

staked his professional career on the truthfulness of the debunked and partisan anti-Trump

conspiracy theory. Complaint, ¶ 30. Isikoff had every motive to lie about individuals who were

perceived to stand in the way of his theories, particularly in the lead-up to the 2020 election,

when a Trump victory could have been fatal to the careers of journalists like Isikoff. Complaint ¶

35. Defendants themselves have asked the Court to take judicial notice of the findings of Robert

Mueller, concluding that his sprawling multi-million dollar investigation had not found sufficient

evidence to support the existence of a conspiracy between Donald Trump and Vladimir Putin.

Request for Judicial Notice, Ex. C at 181. The notion that Donald Trump and Vladimir Putin

conspired to steal the election is so absurd that the Mueller Report does not even bother to

address this claim. Yet Isikoff has promoted this theory widely and is invested in its truthfulness.

Complaint ¶ 2. Courts are entitled to look at the defendant’s own conduct in assessing whether

an inference of actual malice is appropriate. Kahl v. Bureau of Nat'l Affairs, Inc., 856 F.3d 106,

116 (D.C. Cir. 2017)(“Actual malice may be inferred through circumstantial evidence, including

the defendant’s own actions or statements, the dubious nature of his sources, or the inherent

improbability of the story”).

       As one of the main promoters of the dominant false narrative about Vladimir Putin and

Donald Trump, Isikoff’s willingness to promote falsehoods about anyone associated with the

counter-narrative can readily be inferred, particularly when Isikoff pointedly fails to provide any

evidence to support his accusations or those he promotes and endorses (such as a tweet or post or

any comment from Matt Couch claiming that Hilary Clinton and Joe Capone were conspiring or


                                                 29
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 37 of 51




any tweet or post connecting Matt Couch with the Mueller/Dahmer imagery or white nationalism

or “trolling” or making “crank” posts).

       The Isikoffian syllogism itself – Matt Couch made false statements about Aaron Rich,

Aaron Rich is a grieving brother, therefore the most counterfactual, verifiably false claims about

Couch can be made with impunity – itself supports an inference of actual malice, of reckless

disregard for the truth. But Isikoff himself, the Chief Investigative Journalist for Yahoo! News, in

speaking to Joe Capone about Couch’s alleged statements relating to a Hilary Clinton

conspiracy, offers up in response to Capone’s mention of Couch’s name, “Yup, we know him.”

Complaint ¶ 106. Coming from Isikoff, this affirmation that he “knows” Couch fairly implies

that he has done some level of investigation on Couch and is not simply taking the most random

gossip at face value. Indeed, it is Isikoff himself who offers up that Couch had stated Joe Capone

and Hilary Clinton were conspiring. Assuming as we must at the motion to dismiss stage that it is

false Matt Couch ever made this claim, it is impossible for Isikoff to have made this allegation in

the absence of reckless disregard for the truth. The listener hears how Isikoff’s personal and

emotional investment in debunking an alleged Russian-sourced conspiracy theory about Hilary

Clinton ordering the assassination of Seth Rich has led Isikoff to volunteer a false statement

about Matt Couch that his interviewee then adopts. This exchange is emblematic of Isikoff’s

“reporting” style: rather than presenting facts, he determines what he wants facts to be and then

either puts words in his interviewee’s mouths, endorses what they say, or, failing that, simply

makes up language that he wants to be true.

       Given that Isikoff admits he “knows” Couch, which from an investigative reporter can

only be understood to mean that he has actually conducted some level of independent

investigation into Couch, and given that Isikoff feels comfortable enough in his knowledge of

Couch to volunteer language that Couch himself ostensibly used, Isikoff’s promotion of
                                             30
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 38 of 51




Mueller’s outrageous, false, and readily falsifiable claims that Matt Couch was one of the people

responsible for the “tormenting” behavior Mueller complains of – which a normal, reasonable

listener hears in shock and horror – likewise can only have been made either with knowledge of

the falsity of the allegations or reckless disregard for their truth. This is not simply the case of an

investigative reporter deliberately refusing to do any investigation – which is the only plausible

explanation for his endorsement of false and easily verifiable claims – which, under the

circumstances is sufficient to warrant an inference of actual malice. It is the case of an agenda-

driven partisan operative taking very specific accusations with respect to very specific matters

and allowing a specific individual to be tarred as responsible with no evidence and no pushback

whatsoever.

        With respect to Mark Mueller, Defendants claim that the statement, “like Matt Couch”

does not mean Couch is being personally fingered as responsible. MTD at 11. Defendants’

reading is that people who were not Matt Couch, but were sufficiently similar to Matt Couch,

were the ones actually being accused of the reprehensible acts of which Mueller complains. But

this is not a fair reading in context. In context, it is clear that Mueller is offering up the name of

Matt Couch, not in the sense that there exist people who were somehow similar to Matt Couch,

but in the sense of “such as.” Mueller is saying “people such as Matt Couch were harassing him,

people such as Matt Couch were disseminating private information and trying to get access to

my personal information, people such as Matt Couch were connecting me to mass murderer

Jeffrey Dahmer.” At the very least, the way in which a reasonable listener would understand the

phrase “like Matt Couch” cannot be determined on a motion to dismiss and is a quintessentially

factual issue. Tavoulareas, 763 F.2d at 1475 (interpretation of injurious language resolved by

testimony at trial).


                                                  31
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 39 of 51




       Defendants do not attempt to argue that the attacks on Matt Couch relating to Mark

Mueller are “substantially true.” See MTD at 24-27. If these statements are so obviously false

that Defendants do not even attempt to argue for their substantial truth, can the Chief

Investigative Reporter for Yahoo! News permit them to be made unexamined, unchallenged,

unverified? Does this not get at the very abuse that Judges McKinnon and Scalia were

concerned with in Tavoulareas v. Piro? Is it not the act of deliberately ignoring the actual or

probable falsity of outrageous attacks that would cause any reasonable person to apply a

modicum of scrutiny textbook “reckless disregard?”

       The Tavoulareas court identified a number of factors that bear on the actual malice

analysis, including the awareness of harm, the lack of time pressure and the cumulative nature of

the evidence. Tavoulareas, 764 F2d at 1477-78. These factors support reasonable inference of

actual malice here. First, Isikoff cannot but know that stating, promoting or endorsing lies about

Couch’s statement and conduct – which Defendants characterize as “sickening” – will have an

incredibly damaging effect on Couch—indeed that is the goal.

       As the court stated in Tavoulareas:

      A small amount of support would presumably suffice to render an apparently innocuous
      statement immune from a finding of actual malice. A reporter's interview with a single
      unidentified person claiming to have been a witness would be adequate, one supposes, to
      immunize the statement that Mr. Tavoulareas wore a dark suit and a blue tie at a certain
      public event. To say that similarly slim support would immunize the statement that Mr.
      Tavoulareas tried to assassinate the president is to ignore the fact that the requisite degree
      of care (and hence the existence of recklessness) depends, in this area of tort law as
      elsewhere, upon the perceived danger of harm
Tavoulareas, 763 F.2d at 1477.

       Second, the Conspiracyland podcast is not “hot news.” The events being discussed in the

podcast were more than two years old. See Request for Judicial Notice, at 2 (Episode 6 aired on




                                                 32
           Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 40 of 51




August 6, 2019); Ex. A, 8:16-17 (May 2017 date of heightened interest in Seth Rich story). 14

There was ample time for Defendants to have familiarized themselves with Couch, whom Isikoff

admitted he “knew” and to have subjected the lies about him to some minimum degree of

editorial scrutiny. Tavoulareas 763 F.2d at 1477 (D.C. Cir. 1985)(absence of time pressure is

evidence a jury can fairly consider in assessing “actual malice”).

          Third, the lies about Couch are not isolated instances but permeate the entire podcast,

from Isikoff’s false statement in paragraph 43 of the Complaint, that Mr. Couch is from the

Ozarks, with its connotations of backwards, uneducated hillbillies and shady characters engaged

in criminal activity,15 to his use or acceptance of loaded language such as “confederate” and “alt-

right” that falsely connect Couch with dangerous white nationalism, to his effacing of the Sy

Hersh report as described in paragraph 53 of the complaint, to his deliberately false state

statement that Couch was promoting conspiracy theories about Hilary Clinton, to his

endorsement of Mark Mueller’s vile slander without the slightest trace of investigative curiosity

or rigor — notwithstanding his review of what he describes as a “relentless wave of Seth Rich

tweets and retweets” and his specific review of more than 2,000 Seth Rich-related tweets” sent

out by just one account useful to Isikoff’s narrative. Quainton Decl., Ex. A, 12:16-18. The

cumulative effect of Isikoff’s anti-investigative “yellow” journalism is to paint a self-portrait of

himself as a hack who will stop at nothing to destroy his victims, despite the lack of evidence in

the thousands of tweets Isikoff claims to have reviewed, and his unabashed bragging about his




14   The Complaint inadvertently identified the date of Episode 6 at August 6, 2020. Complaint ¶
1.

15See https://en.wikipedia.org/wiki/Ozark_(TV_series)(describing plot revolving around well-
heeled but crooked Chicago family encountering in-bred opium growers like the Snells and
impoverished trailer-park dead-enders such as the Langmores on the lake of the Ozarks).
                                               33
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 41 of 51




“investigation,” Quainton Decl., Ex. B 24:9-12, even at the cost of causing health problems,

financial suffering and death threats, Complaint ¶ 118.

       This case requires the Court to perform “the delicate and sensitive task of

accommodating the First Amendment's protection of free expression of ideas with the common

law's protection of an individual's interest in reputation.” Ollman v. Evans, 750 F.2d 970, 974

(D.C.Cir.1984) (en banc), cert. denied, 471 U.S. 1127 (1985). While censorship runs counter to

the principles of free speech on which our republic is founded, the common law of defamation,

which does not silence, but imposes costs on those who would abuse their rights, stands as a firm

testament to the value our system places on “an individual's interest in his or her reputation

[which] is of the highest order.” Id. at 974. As the D.C. Circuit has emphasized, “the protection

of one's reputation is an eloquent expression of the respect historically afforded the dignity of the

individual in Anglo-American legal culture. A defamatory statement may destroy an individual's

livelihood, wreck his standing in the community, and seriously impair his sense of dignity and

self-esteem.” Tavoulareas, 764 F.2d at1474. In today’s day and age, when slanderous attacks and

smears such as those disseminated by Defendants can threaten the very life of their targets, the

common law should temper the too frequent abuses of free speech by news organizations with no

meaningful check on their power other than a tradition as old and as venerable as the right to

speak one’s mind—the right to protect one’s reputation.

       3. If There is Any Doubt as to the Sufficiency of the Allegations of Actual Malice,
          Plaintiff Should be Entitled to Submit an Amended Pleading.

       As a general matter, the granting of a motion to dismiss should be without prejudice. An

order of dismissal with prejudice should only be granted in the extreme case in which there is no

possible universe of facts that could support a defamation claim against the defendant. Chin-Teh

Hsu v. New Mighty U.S. Tr., No. CV 10-1743 (JEB), 2020 WL 588322, at *8 (D.D.C. Feb. 6,

                                                 34
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 42 of 51




2020)(court should dismiss action without leave to re-plead only where re-pleading could not

possibly correct the defects in the party’s claim). This is obviously not the case here. Even if the

Court were not convinced that the complaint before it adequately states a claim for defamation

and related relief, the dismissal should not be with prejudice.

       Defendants expends considerable energy attempting to convince the Court otherwise.

MTD at 36-37. In support of this aggressive position, Verizon cites to Time, Inc. v. Pape, 401

U.S. 279, 289-90 (1971), Moldea II, 22 F.3d at 315, McFarlane v. Sheridan Square Press, Inc.,

91 F.3d 1501, 1509 (D.C. Cir. 1996), Lohrenz v. Donnelly, 350 F.ed 1272,1285 (D.C. Cir. 2003),

and Newton v. National Broadcasting Co., Inc., 930 F.2d 662, 686 (9th Cir. 1990). These cases

are not germane. Pape came before the US Supreme Court after a series of lower court decisions

and appeals and a trial on the merits—nothing like the posture of the case before the Court today.

Moreover, the Court only held that on the narrow facts of that case, involving a national report

on police brutality, the omission of the word “alleged” did not create a jury question as to actual

malice. Time v. Pape, 401 U.S.at 640.

       Moldea II is even further afield. In that case, the Court reversed its earlier decision – after

grappling with the difficult issues that arise in the context of book reviews – and found that

allegations a writer had engaged in “sloppy journalism” were not actionable because the book

review genre is one in which a genre in which “readers expect to find spirited critiques of literary

works that they understand to be the reviewer's description and assessment of texts that are

capable of a number of possible rational interpretations.” Moldea II, 22 F.3d at 311. Here

Verizon and Isikoff were not presenting an interpretation among a number of possible rational

interpretations. They were clearly maintaining that Plaintiff was a conspiracy theorist spouting

“lies,” with the deliberate intent of inflicting cruelty, not simply claiming that his journalism was

“sloppy.”
                                                 35
           Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 43 of 51




       McFarlane is a summary judgment case in which the court held that the plaintiff had not

produced sufficient evidence of a subjective disregard for the truth to raise a jury question as to

actual malice. McFarlane at 1509. To extend McFarlane to the motion to dismiss context and to

hold – before any discovery – that it is impossible as a matter of law for Plaintiff to produce any

evidence of Defendants’ disregard for the truth would create an insurmountably high bar for any

plaintiff to clear. Under Defendant’s proposed extension of McFarlane, even if Isikoff knew his

sources were lying, he should be given a pass. This approach would send a wrecking ball through

decades of First Amendment jurisprudence. While the McFarlane court found, based on a close

analysis of the evidence produced at summary judgment, that the evidence would not support a

finding of actual malice, Defendant would have the court dismiss the complaint with prejudice,

effectively holding that no evidence could ever be produced or allegations made that Defendants

recklessly ignored the truth in putting together, speaking on and promoting the Conspiracyland

podcast.

       Lohrenz v. Donnelly is also a summary judgment case and holds, like McFarlane, that the

plaintiff failed to meet her burden of producing evidence sufficient to raise a triable issue of fact

following extensive discovery. Lohrenz, 350 F.3d. at 1286. Applying a summary judgment

standard to a motion to dismiss is nonsensical. Finally, Defendants fare no better in venturing

outside of the D.C. Circuit.

       In Newton v. National Broadcasting Co., Inc., at the conclusion of a 37-day trial, the jury

returned a verdict for the plaintiff. Newton, 930 F.2d at 667. In setting aside the jury’s verdict on

appeal, the court noted that the role of appellate courts in defamation cases required greater

scrutiny of jury findings than in the typical case because of the importance of the First

Amendment issues involved. Newton 930 F.2d at 669. The court felt it necessary to “state in

some detail the evidence on the actual malice issue” in order to conduct the “independent review
                                                36
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 44 of 51




mandated by New York Times, Bose, and Harte–Hanks—a review in which we give special

deference to the jury's and district court's credibility determinations but conduct a more searching

review of other evidence germane to the actual malice determination.” Id. at 672. While

appellate review of factual determinations is more rigorous in cases implicating the First

Amendment than in other contexts, there is no suggestion anywhere in Newton or any of the

cases cited therein that the First Amendment should be used to prevent a plaintiff from

developing a factual record or even, as Verizon and Isikoff would have it, locking the courthouse

door to a plaintiff with no possibility of returning with a sharper key. Defendants have failed to

justify the extreme relief they seek.

8.     Couch’s Additional Claims do Not Fail

       Defendants argue that Couch’s “ancillary” claims for intentional infliction of emotional

distress, false light, interference in business relations, conspiracy, aiding and abetting, negligent

supervision should also be dismissed. MTD at 38-39. Defendants’ arguments are without merit.

       1.      Intentional infliction of emotional distress, false light, tortious interference with
               business relations.

       Defendants do not address the substance of any of allegations in Plaintiff’s Third, Fourth

and Seventh causes of action for intentional infliction of emotional distress, false light, tortious

interference with business relations. As a result, Defendants are now barred from raising any

such arguments on reply. Defendants have staked their entire argument on their assertion of legal

insufficiencies with Plaintiff’s defamation claims. Accordingly, assuming the Court finds that

Plaintiff’s defamation claims may proceed, his intentional infliction, false light and tortious

interference claims may necessarily proceed as well.

       However, even if the Court rules against Plaintiff on his defamation claims, this does not

mean these other claims fail. First, the D.C. Circuit has made clear that the contours of false light

                                                  37
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 45 of 51




and defamation are not identical and that the trial court must make a separate inquiry into the

nature of the speech at issue. Weyrich v. New Republic, Inc., 235 F.3d 617, 628 (D.C. Cir.

2001(reminding District Court that, before finding that a statement is not actionable, because it is

not reasonably capable of defamatory meaning, it must also satisfy itself that the statement does

not arguably place appellant in a highly offensive false light). Here, casting Couch in the light of

someone who would claim Hilary Clinton was engaged in a conspiracy with Joe Capone (in the

broader context of Isikoff’s promotion of the Hilary Clinton assassination conspiracy theory as

emblematic of Russian-generated, right-wing disseminated disinformation); who would dox an

innocent third party, associate that person with a mass murderer, and seek to burglarize his

home; and who is an “alt-right,” “Internet troll” and “Internet bully” with a nefarious

“confederate” in the backwaters of the Ozarks, is obviously “highly offensive” and casts Couch

in a false light. With respect to intentional infliction of emotional distress and tortious

interference, since Constitutional “actual malice” is irrelevant to the causes of action, these

claims clearly survive if the Court bases its ruling on actual malice. But even in that

circumstance, the Court should not dismiss these claims with prejudice for the reasons described

above.

            2. Conspiracy, Aiding and Abetting, Negligent Supervision.

                a.      Conspiracy. With respect to conspiracy, Defendants advance two

arguments. Defendants claim, first, that there is no independent tort of “civil conspiracy.” MTD

at 38-39. Second, Defendants assert that the conspiracy claim fails if the defamation claim fails.

MTD at 39. Defendants are incorrect on both counts. It is unclear why Defendants are speaking

of an “independent tort” of civil conspiracy, a concept generally applied to dismiss cases where

the plaintiff is essentially accusing a corporate entity of conspiring with itself. Plummer v.

Safeway, Inc., 934 F. Supp. 2d 191, 198 (D.D.C. 2013). To the extent Mueller, Capone or NPR
                                              38
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 46 of 51




defame Plaintiff, if Plaintiff establishes all the legal elements of a conspiracy between Isikoff and

any of these parties, Defendants can obviously be liable for a conspiracy to defame. Mattiaccio v.

DHA Grp., Inc., 20 F. Supp. 3d 220, 231 (D.D.C. 2014)(dismissing claim not because conspiracy

to defame cannot be stated under DC law, but because Plaintiff had failed to establish the

existence of an agreement). Defendants have not challenged the sufficiency of the pleadings with

respect to the existence of an agreement with Mueller, Capone or NPR and the count cannot be

dismissed on this ground. Even if Isikoff did not defame Couch directly, if he agreed with

Capone, Mueller and/or NPR for these parties to defame Couch, Defendants could be liable on a

conspiracy theory. Id. As to the absence of any underlying defamation, this is wrong on three

counts. First, of course, defamation has been properly alleged. Even if the Court rules against

Plaintiff, any such decision should be without prejudice, and the conspiracy and other claims will

also survive to the same extent. Second, Defendants claim that they do not have independent

liability for Mark Mueller’s statements, because, in their telling, these statements were

“volunteered” by Mark Mueller. MTD at 11, 27. Leaving aside that the Complaint adequately

demonstrates the falsity of this “volunteering” theory, in particularly by highlighting Isikoff’s

interviewing technique by which he puts words in the mouths of his interviewees, and even

supplies words for them, Defendants do not actually contest that Mueller’s statements are

defamatory. Rather they simply argue the statements are “volunteered.” MTD at 27. The

Complaint raises a plausible inference that Isikoff pre-arranges his interviews and has a pre-

determined plan he has worked out with his interviewees in advance. Again, the best example of

this is Isikoff’s interview with Capone. See supra at 10. Thus, to the extent Mueller is defaming

Couch and Isikoff has entered into an agreement to permit Mueller to defame Couch, Isikoff is

liable for conspiracy to defame. Third, Defendants do not even attempt to discuss NPR’s liability


                                                 39
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 47 of 51




for defamation. Given that Defendants do not contest the existence of a conspiracy, they have

waived any argument that they did not conspire with NPR.

                b.      Aiding and abetting. The foregoing arguments apply equally to Couch’s

claims for aiding and abetting. Defendants again make the curious argument that there is no

“independent tort” of aiding and abetting, MTD at 40, and cite to Carroll v. Fremont Inv. &

Loan, 636 F. Supp. 2d 41, 53 (D.D.C. 2009), which relied on the “independent tort” concept to

hold, non-controversially, that a corporation cannot conspire with or aid and abet itself. This

point is inapposite. Here, the allegation is that Defendants are aiding and abetting others –

Mueller, Capone, NPR – in their defamation of Plaintiff, or that others like NPR are aiding and

abetting Isikoff and his employer in their smears of Couch. Defendants do not contest that the

legal elements of an aiding and abetting have been properly stated. Again, Defendants argument

boils down to the proposition that no-one has defamed Couch and that, therefore, Defendants

cannot be liable. But Defendants make this expansive claim without establishing that Mueller

and NPR did not defame Plaintiff. As a result, their aiding and abetting arguments necessarily

fail. To the extent the separately defamatory nature of other parties’ statements has not been

made clear, Plaintiff should be afforded an opportunity to submit an amended complaint.

Defendants reliance on Plummer, 934 F. Supp. 2d at 198 is misplaced. In that case leave to

amend with respect to a claim of aiding and abetting fraud was denied not because aiding and

abetting fraud cannot be stated – which of course it can – but because Plaintiff had alleged no

facts remotely supporting a fraud claim was only complaining of the conduct of and had only

sued a single defendant that, by definition, cannot conspire with or aid and abet itself. Id.

                c.      Negligent Supervision. Defendants offer no substantive argument in

support of their motion to dismiss Plaintiff’s negligent supervision claim. Defendants rest their

case entirely on the position that Plaintiff has failed to state a substantive claim against Isikoff
                                                   40
         Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 48 of 51




under any theory and that Plaintiff could not allege any facts to establish liability over Isikoff.

Plaintiff has set forth in detail the reasons why this position is wrong. It is important to note that

Defendants concede that if there is an actionable defamation or other claim against Isikoff, his

supervisors are responsible. 16

9.      To the Extent There is a Corporate Entity other Verizon that is Responsible for the
        Conduct of Defendant Isikoff, Plaintiff Should be entitled to Submit an Amended
        Pleading with the Proper Defendant Relating Back to the Filing of the Complaint.

        Defendants argue that Verizon is not the appropriate corporate defendant and that

Plaintiff should have sued Oath, Inc. MTD at 42. This is not apparent from Verizon’s most

recent annual reports filed on Form 10-K. See Quainton Decl. Ex. C. Assuming the Court

determines that Plaintiff has stated or could state viable claims, Plaintiff intends to seek leave to

file an amended pleading pursuant to Fed. R. Civ. P. 15(c) for the purpose of substituting Oath,

Inc. as a defendant in lieu of Verizon. Such an amendment would properly relate back to the

date of the original filing against Verizon:

        Under Rule 15(c), an amendment to a pleading relates back to the date of the original
        pleading if the amendment changes the party or the naming of the party against whom a
        claim is asserted, if the amendment asserts a claim or defense that arose out of the
        conduct, transaction, or occurrence set out or attempted to be set out in the original
        pleading, and if, within 120 days of service, the party to be added: (i) received such
        notice of the action that it would not be prejudiced in defending on the merits; and (ii)
        knew or should have known that the action would have been brought against it, but for a
        mistake concerning the proper party's identity. Fed.R.Civ.P. 15(c).

Bayatfshar v. Aeronautical Radio, Inc., 934 F. Supp. 2d 138, 143 (D.D.C. 2013); see also

Stoppelman v. Owens, 580 F.Supp. 944, 946 (D.D.C.1983) ( “Although Rule 15(c) only refers to




16 Defendants were not required to argue in this fashion. They could have claimed, for example,
that even if Isikoff was guilty of defamation or false light invasion of privacy, or conspiring with
or aiding and abetting Capone, Mueller and/or NPR, the corporate entity responsible for Isikoff
could not be liable for any number of reasons. Defendants did not make, and have now forfeited,
any such argument.
                                                 41
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 49 of 51




an amendment ‘changing the party,’ the Court concludes that ‘the word “changing” must be

given a sensible and practical construction,’ Meredith v. United Air Lines, 41 F.R.D. 34, 39

(S.D.Cal.1966), and a party may be added when the requisite notice and identity of interests

showings are made.”) (quoting 3 J. Moore, Moore's Federal Practice § 15.15 [4.–2] (2d ed.

1982)). In Bayatfshar, the Court permitted the plaintiff to substitute a parent corporation for a

subsidiary corporation, and in this case the Plaintiff seeks permission to substitute a subsidiary

for the parent. Oath, Inc. would have learned about the Plaintiff’s claims at the same time as

Verizon insofar as the Plaintiff sued both the parent corporation and a senior employee of Oath.

The requirements of Rule 15(c) are therefore satisfied. Bayatfshar, 934 F. Supp. 2d at 143.

      10.    Couch Incorporates by Reference His Opposition to the 12(b)(5) Motion Filed
             by Defendant NPR.

       As the Court knows, Defendant National Public Radio has filed a motion under Rule

12(b)(5) (the “NPR MTD”) asserting that the Complaint should be dismissed because of a two-

day delay in service in the middle of the Covid-19 pandemic. Dkt. 28. Couch has opposed this

motion. Dkt. 38. Defendants Verizon and Isikoff now advance their own Motion to Dismiss

under Rule 12(b)(5)(the “Second MTD”). In opposition, Plaintiff will not burden the Court with

elaborate argument and hereby incorporates by reference the facts and arguments set forth in his

opposition to the NPR MTD, which apply with equal force to the Second MTD. The slight two-

day delay in service was triggered by factors surrounding the pandemic and it strains credulity to

maintain that Defendants are prejudiced by a de minimis, two-day delay in service of a timely-

filed complaint. Dkt. 37 at 6-13.

11.    Plaintiff Has No Objection to Defendants’ Materials Proferred for Judicial Notice
       and Asks the Court to Consider the Similar Materials He Has Submitted.

       Plaintiff does not oppose Defendants’ Request for Judicial Notice, Dkt. 47, and requests

that the Court take judicial notice of the materials appended to the Quainton Decl. These
                                                  42
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 50 of 51




materials are certified transcripts of additional episodes of the Conspiracyland podcast and a link

to the 2019 and 2020 Verizon 10-K filed with the Securities Exchange Commission (the “SEC”).

The Court can take judicial notice of the former for the same reasons offered by Defendants in

support of their Request for Judicial Notice. The Verizon 10-K, for its part, are public records

filed with the SEC. Sec. & Exch. Comm'n v. RPM Int'l, Inc., 282 F. Supp. 3d 1, 11 (D.D.C.

2017)(court may take judicial notice of public records, including SEC filings). Accordingly, the

Court may take judicial notice of these items without converting the motion to dismiss to a

motion for summary judgment. Deppner, 325 F. Supp. 3d at 184.

                                         CONCLUSION

       For the reasons set forth above, the Court should deny Defendant’s Motion to dismiss

Plaintiff’s Complaint under Rules 12(b)(6) and 12(b)(5), taking judicial notice of the materials

submitted by both Defendants and Plaintiff. If the Court were to grant any portion of the MTD,

such an order should be without prejudice to Plaintiff’s right to seek leave to file an amended

complaint.

Dated: March 4, 2021

                                     /s/ Eden Quainton___________________
                                     EDEN P. QUAINTON, ESQ. (D.C. Bar No. NY0318)
                                     DUNNINGTON, BARTHOLOW & MILLER, LLP
                                     230 Park Avenue, 21st Floor
                                     New York, NY 10169
                                     Telephone: (212) 682-8811
                                     E-mail: equainton@dunnington.com
                                     Attorneys for Plaintiff Matthew Couch




                                                43
        Case 1:20-cv-02151-RJL Document 51 Filed 03/05/21 Page 51 of 51




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on March 4, 20201, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for National

Public Radio.



                              DUNNINGTON, BARTHOLOW & MILLER, LLP

                              /s/ Eden Quainton___________________
                              EDEN P. QUAINTON, ESQ.
                              230 Park Avenue, 21st Floor
                              New York, New York 10169
                              Telephone: (212) 682-8811
                              E-mail: equainton@gmail.com
                              Attorneys for Plaintiff Matthew Couch




                                              44
